Exhibit 10.2

Employment Agreement

This Employment Agreement (the “Agreement” or this “Agreement”), entered into as
of this 21st day of July 2006, by and between Rexnord Corporation, a Delaware
corporation (together with any successor thereto, the “Company”), and Robert A.
Hitt (the “Executive”), shall be effective immediately following, and subject
to, the Closing (within the meaning of the Merger Agreement, as defined below)
(the date of such Closing, the “Effective Date”).

RECITALS

A.                                   It is the desire of the Company to assure
itself of the services of the Executive by engaging the Executive to perform
services under the terms hereof.

B.                                     The Executive desires to provide services
to the Company on the terms herein provided.

C.                                     RBS Global, Inc., a Delaware corporation
and parent company of the Company, Chase Acquisition I, Inc., Chase Merger Sub,
Inc. (“Merger Sub”), and TC Group, L.L.C. entered into an Agreement and Plan of
Merger dated as of May 24, 2006 (the “Merger Agreement”), pursuant to which
Merger Sub shall merge with and into the Company (the “Merger”) and continue its
existence as a wholly-owned subsidiary of Rexnord Holdings, Inc., a Delaware
corporation (“Parent,” and together with its subsidiaries, “Rexnord”)).

D.                                    The Executive’s agreement to enter into
this Agreement and to be bound by the terms hereof was a material factor in the
decision of Chase Acquisition I, Inc. to enter into the Merger Agreement and
constitutes partial consideration for the payments and commitments made or to be
made by Chase Acquisition I, Inc. and its affiliates in connection with the
Merger.

E.                                      In connection with the consummation of
the Merger, the Executive and the Company wish to enter into this new employment
agreement and to supersede (i) the employment agreement dated as of as of
November 25, 2002, by and between the Company and the Executive (the “Prior
Agreement”) and (ii) the change of control retention agreement dated as of March
22, 2006 by and between the Company and the Executive (the “CIC Agreement”).

F.                                      This Agreement shall be effective
immediately following the Closing on the Effective Date; provided that, in the
event the Merger Agreement shall terminate and the Closing shall not occur, this
Agreement shall be of no further force or effect and the Prior Agreement and the
CIC Agreement shall remain in effect.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Certain Definitions.

(a)                                  “Agreement” shall have the meaning set
forth in the preamble hereto.

(b)                                 “Annual Base Salary” shall have the meaning
set forth in Section 3(a).

(c)                                  “Board” shall mean the Board of Directors
of the Company.

(d)                                 The Company shall have “Cause” to terminate
the Executive’s employment hereunder upon:

(i)                                     the Board’s determination that the
Executive failed to carry out, or comply with, in any material respect, any
lawful and reasonable directive of the Board consistent with the terms of this
Agreement, which (if capable of cure) is not remedied within 30 days after
receipt of written notice from the Company specifying such failure;

(ii)                                  the Executive’s conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any felony;

(iii)                               the Executive’s unlawful use (including
being under the influence) or possession of illegal drugs;

(iv)                              the Executive’s commission of an act of fraud,
embezzlement, misappropriation, willful misconduct, or breach of fiduciary duty
against the Company; or

(v)                                 the Executive’s material breach of that
certain Stockholders’ Agreement, dated as of July 21, 2006, by and among Parent,
Rexnord Acquisition Holdings I, LLC, a Delaware limited liability company,
Rexnord Acquisition Holdings II, LLC, a Delaware limited liability company, the
Executive and the other stockholders of Parent party thereto, as the same may be
amended from time to time (the “Stockholders’ Agreement”).

(e)                                  “Change in Control” means:

(i)                                     Approval by stockholders of the Company
(or, if no stockholder approval is required, by the Board alone) of the complete
dissolution or liquidation of the Company, other than in the context of a
Business Combination (as defined below) that does not constitute a Change in
Control under paragraph (iii) below;

(ii)                                  The acquisition by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election

 

2

--------------------------------------------------------------------------------


 

 

                                                of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
paragraph (ii), the following acquisitions shall not constitute a Change in
Control; (A) any acquisition directly from the Company or any of its
Subsidiaries (as defined below), (B) any acquisition by the Company or any of
its Subsidiaries, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its affiliates or a
successor, (D) any acquisition by any entity pursuant to a Business Combination,
(E) any acquisition by a Person who is the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the
Outstanding Company Voting Securities on the Effective Date (or an affiliate,
heir or descendant of such Person) or (F) any acquisition by Apollo Management
VI, L.P., a Delaware limited partnership, or one of its affiliated investment
funds; or

(iii)                               Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company (a “Subsidiary”), a sale or other disposition of all
or substantially all of the assets of the Company and its Subsidiaries, taken as
a whole, or the acquisition of assets or stock of another entity by the Company
or any of its Subsidiaries (each, a “Business Combination”), in each case
unless, following such Business Combination, (1) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then-outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets directly or through one or more subsidiaries (a “Parent”)), and
(2) no Person (excluding any individual or entity described in clauses (C), (E)
or (F) of paragraph (ii) above) beneficially owns (within the meaning of Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, more than 50%
of the combined voting power of the then-outstanding voting securities of such
entity, except to the extent that the ownership in excess of 50% existed prior
to the Business Combination;

provided, however, that an underwritten public offering of the securities of the
Company or any of its Subsidiaries shall in no event constitute a Change in
Control.

(f)                                    “Company” shall have the meaning set
forth in the preamble hereto.

 

3

--------------------------------------------------------------------------------


 

(g)                                 “Compensation Committee” means the
Compensation Committee of the Board or its successor or designee.

(h)                                 “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated pursuant to Sections 4(a)(ii) -
(vi) either the date indicated in the Notice of Termination or the date
specified by the Company pursuant to Section 4(b), whichever is earlier;
(iii) if the Executive’s employment is terminated pursuant to Section 4(a)(vii)
or Section 4(a)(viii), the expiration of the then-applicable Term.

(i)                                     “Disability” shall mean, at any time the
Company or any of its affiliates sponsors a long-term disability plan for the
Company’s employees, “disability” as defined in such long-term disability plan
for the purpose of determining a participant’s eligibility for benefits;
provided, however, if the long-term disability plan contains multiple
definitions of disability, “Disability” shall refer to that definition of
disability which, if the Executive qualified for such disability benefits, would
provide coverage for the longest period of time.  The determination of whether
the Executive has a Disability shall be made by the person or persons required
to make disability determinations under the long-term disability plan.  At any
time the Company does not sponsor a long-term disability plan for its employees,
“Disability” shall mean the Executive’s inability to perform, with or without
reasonable accommodation, the essential functions of his position hereunder for
a total of three months during any six month period as a result of incapacity
due to mental or physical illness as determined by a physician selected by the
Company or its insurers and acceptable to the Executive or the Executive’s legal
representative, such agreement as to acceptability not to be unreasonably
withheld or delayed.  Any refusal by the Executive to submit to a medial
examination for the purpose of determining Disability shall be deemed to
constitute conclusive evidence of the Executive’s Disability.

(j)                                     “Effective Date” shall have the meaning
set forth in the preamble hereto.

(k)                                  “Executive “shall have the meaning set
forth in the preamble hereto.

(l)                                     (i)            The Executive shall have
“Good Reason” to resign his employment upon the occurrence of any of the
following:

(A)                              failure of the Company to continue the
Executive in the position of Chief Executive Officer and as a member of the
Board with the Executive’s primary contact being the chairman of the Board; or

(B)                                a material diminution in the nature or scope
of the Executive’s responsibilities, duties or authority;

(C)                                failure of the Company to make any material
payment or provide any material benefit under this Agreement;

 

4

--------------------------------------------------------------------------------


(D)                               the Company’s material breach of this
Agreement; or

(E)                                 the Company’s material breach of the
Stockholders’ Agreement.

(ii)                                  The Executive may not resign his
employment of Good Reason unless:

(A)                              the Executive provided the Company with at
least 30 days prior written notice of his intent to resign for Good Reason; and

(B)                                the Company has not remedied the alleged
violation(s) within the 30-day period.

(m)                               “Inventions” shall have the meaning set forth
in Section 8.

(n)                                 “Notice of Termination” shall have the
meaning set forth in Section 4(b).

(o)                                 “Severance Period” shall have the meaning
set forth in Section 5(c)(i).

(p)                                 “Term” shall have the meaning set forth in
Section 2(b).

2.                                      Employment

(a)                                  The Company shall employ the Executive and
the Executive shall enter the employ of the Company, for the period set forth in
Section 2(b), in the position set forth in Section 2(c), and upon the other
terms and conditions herein provided.

(b)                                 The initial term of employment under this
Agreement (the “Initial Term”) shall be for the period beginning on the
Effective Date of this Agreement and ending on the fifth anniversary thereof,
unless earlier terminated as provided in Section 4.  The employment term
hereunder shall automatically be extended for successive one-year periods
(collectively with the Initial Term, the “Term”) unless either party gives
notice of non-extension to the other no later than 90 days prior to the
expiration of the then-applicable Term.

(c)                                  Position and Duties.  During the Term, the
Executive shall serve as the Chief Executive Officer of the Company with such
customary responsibilities, duties and authority as may from time to time be
assigned to the Executive by the Board.  The Executive shall report to the Board
with the Executive’s primary contact being the non-executive chairman of the
Board.  The Executive shall devote substantially all his working time and
efforts to the business and affairs of Rexnord.  The Executive agrees to observe
and comply with Rexnord’s rules and policies as adopted by Rexnord from time to
time.  During the Term, it shall not be a violation of this Agreement for the
Executive to (i) serve on industry trade, civic or charitable boards or
committees; (ii) deliver lectures or fulfill speaking engagements; or
(iii) manage personal investments, as long as such activities do not interfere
with the performance of the Executive’s duties and responsibilities as an
employee of the Company.  During his employment and thereafter, the Executive
agrees not to disparage in any material respect Rexnord or any of its

 

5

--------------------------------------------------------------------------------


                                                products or practices, or any of
its directors, officers, agents, representatives, stockholders or affiliates,
either orally or in writing.  The Company agrees that during the Executive’s
employment and thereafter, neither Rexnord nor the Company, nor any officers of
Rexnord or the Company, shall, directly or indirectly, issue or communicate any
public statement, or statement likely to become public, that is disparaging of
or damaging to the Executive.  The provisions of the preceding sentence shall
not be violated by truthful responses required by law or legal process.

(d)                                 Investment.  On the Effective Date, the
Executive shall invest in Parent the investment amount described in the
Executive’s binding term sheet with Chase Acquisition I, Inc. dated as of May
24, 2006 (the “Binding Term Sheet”), and set forth on the Confidential Annex
hereto, which amount shall be invested by the rollover of vested options to
purchase shares of common stock of the Company as contemplated by the Binding
Term Sheet.  Such contributions shall be evidenced by a stock option assumption
agreement that shall be executed prior to or on the Effective Date.

3.                                      Compensation and Related Matters.

(a)                                  Annual Base Salary.  During the Term, the
Executive shall receive a base salary at a rate of $575,000 per annum, which
shall be paid in accordance with the customary payroll practices of the Company,
subject to increase as determined by the Compensation Committee (the “Annual
Base Salary”).  The Executive’s Annual Base Salary shall be reviewed by the
Compensation Committee annually, beginning for the fiscal year that commences on
April 1, 2007.

(b)                                 Annual Bonus.  For the fiscal year ending
March 31, 2007, the Executive shall be eligible to receive a bonus as set forth
in the Company’s Executive Bonus Plan as in effect immediately prior to the
closing of the Merger if the Executive satisfies the performance targets and
other criteria set forth therein.  For the fiscal year beginning April 1, 2007
and fiscal years thereafter, the Executive shall be eligible to participate in
an annual bonus plan to be established by the Company.

(c)                                  Equity/Membership Arrangement.  In addition
to the options contemplated by Section 2(d), on the Effective Date, the
Executive shall be granted options to purchase 230,706 shares of Parent common
stock at an exercise price of $47.50 per share.  The grant of such stock options
shall be governed by the terms of the stock option plan and stock option
agreement attached hereto as Exhibit A and Exhibit B, respectively.

(d)                                 Benefits.  During the Term, the Executive
shall be entitled to participate, at a minimum, in the same benefit programs as
are applicable generally to other senior executives of the Company, with the
value of the Executive’s benefits under such plans, in the aggregate, to be
substantially comparable to those historically provided to the Executive under
the Prior Agreement.

 

6

--------------------------------------------------------------------------------


 

(e)                                  Vacation.  During the Term, the Executive
shall be entitled to vacation each calendar year in accordance with the
Company’s policy.  Any vacation shall be taken at the reasonable and mutual
convenience of the Company and the Executive.

(f)                                    Expenses.  The Company shall reimburse
the Executive for all reasonable travel and other business expenses incurred by
him in the performance of his duties to the Company in accordance with the
Company’s expense reimbursement policy.

(g)                                 Key Person Insurance.  At any time during
the Term, the Company shall have the right to insure the life of the Executive
for the Company’s sole benefit.  The Company shall have the right to determine
the amount of insurance and the type of policy.  The Executive shall cooperate
with the Company in obtaining such insurance by submitting to physical
examinations, by supplying all information reasonably required by any insurance
carrier, and by executing all necessary documents reasonably required by any
insurance carrier.  The Executive shall incur no financial obligation by
executing any required document, and shall have no interest in any such policy.

4.                                      Termination.

The Executive’s employment hereunder may be terminated by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:

(a)                                  Circumstances.

(i)                                     Death.  The Executive’s employment
hereunder shall terminate upon his death.

(ii)                                  Disability.  If the Executive has incurred
a Disability, the Company may give the Executive written notice of its intention
to terminate the Executive’s employment.  In that event, the Executive’s
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by the Executive, provided that within the 30 days after
such receipt, the Executive shall not have returned to full-time performance of
his duties.

(iii)                               Termination for Cause.  The Company may
terminate the Executive’s employment for Cause.

(iv)                              Termination without Cause.  The Company may
terminate the Executive’s employment without Cause.

(v)                                 Resignation for Good Reason.  The Executive
may resign his employment for Good Reason.

 

7

--------------------------------------------------------------------------------


 

(vi)                              Resignation without Good Reason.  The
Executive may resign his employment without Good Reason.

(vii)                           Non-extension of Term by the Company.  The
Company may give notice of non-extension to the Executive pursuant to
Section 2(b).

(viii)                        Non-extension of Term by the Executive.  The
Executive may give notice of non-extension to the Company pursuant to
Section 2(b).

(b)                                 Notice of Termination.  Any termination of
the Executive’s employment by the Company or by the Executive under this
Section 4 (other than termination pursuant to paragraph (a)(i)) shall be
communicated by a written notice to the other party hereto indicating the
specific termination provision in this Agreement relied upon, setting forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
specifying a Date of Termination which, if submitted by the Executive, shall be
at least 30 days following the date of such notice (a “Notice of Termination”);
provided, however, that the Company may, in its sole discretion, accelerate the
Date of Termination to any date following the Company’s receipt of the Notice of
Termination.  Subject to the provisions of Section 4(a)(ii), a Notice of
Termination submitted by the Company may provide for a Date of Termination on
the date the Executive receives the Notice of Termination, or any date
thereafter elected by the Company in its sole discretion.  The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause or Good Reason shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

(c)                                  Company Obligations upon Termination.  Upon
termination of the Executive’s employment, the Executive (or the Executive’s
estate) shall be entitled to receive the sum of the Executive’s Annual Base
Salary through the Date of Termination not theretofore paid, any expenses owed
to the Executive under Section 3(f), any accrued vacation pay owed to the
Executive pursuant to Section 3(e), and any amounts earned and vested or
otherwise payable under any employee benefit plans, programs or arrangements
under Section 3(d), which amounts shall be payable in accordance with the terms
and conditions of such employee benefit plans, programs or arrangements.

5.                                      Severance Payments.

(a)                                  Termination upon Death.  If the Executive’s
employment shall terminate as a result of the Executive’s death pursuant to
Section 4(a)(i), the Company shall pay to the Executive’s estate a prorated
amount of the Executive’s annual bonus based on the Company’s year-to-date
performance through the Date of Termination in relation to the performance
targets and other criteria set forth in the annual bonus

 

8

--------------------------------------------------------------------------------


 

                                                plan as then in effect (such
amount to be determined in good faith by the Compensation Committee).

(b)                                 Termination upon Disability.  If the
Executive’s employment shall terminate as a result of the Executive’s Disability
pursuant to Section 4(a)(ii), the Company shall pay to the Executive, subject to
the Executive’s (or his representative’s) execution and non-revocation of a
general release of claims against Rexnord and its stockholders and affiliates on
customary terms and conditions:

(i)                                     in accordance with the Company’s regular
payroll practice following the Date of Termination, an amount equal to the
Annual Base Salary that the Executive would have been entitled to receive if the
Executive had continued his employment for a period of six months following the
Date of Termination; and

(ii)                                  a prorated amount of the Executive’s
annual bonus based on the Company’s year-end performance in relation to the
performance targets and other criteria set forth in the applicable annual bonus
plan as then in effect, which amount will be paid at the end of the bonus period
when the year-end performance of the Company has been determined and bonuses are
paid to other executives (such amount to be determined in good faith by the
Compensation Committee).

(c)                                  Termination without Cause or resignation
for Good Reason.  If the Executive’s employment shall terminate without Cause
pursuant to Section 4(a)(iv) or for Good Reason pursuant to Section 4(a)(v), the
Company shall, subject to the Executive’s execution and non-revocation of a
general release of claims against Rexnord and its stockholders and affiliates on
customary terms and conditions:

(i)                                     pay to the Executive, in accordance with
the Company’s regular payroll practice following the Date of Termination, an
amount equal to the Annual Base Salary that the Executive would have been
entitled to receive if the Executive had continued his employment hereunder for
a period of 18 months following the Date of Termination (the “Severance
Period”); and

(ii)                                  subject to Section 5(e), continue to
provide during the Severance Period, to the extent provided to the Executive as
of the Date of Termination, coverage for the Executive and any dependents under
all Company group health benefit plans (including health, dental and vision
coverage) in which the Executive and any dependents were entitled to participate
immediately prior to the Date of Termination, to the extent permitted
thereunder;

provided that, in the event that the Executive’s termination of employment by
the Company without Cause or by the Executive for Good Reason occurs within 18
months after a Change in Control, the Executive also will be entitled to receive
the following:

 

9

--------------------------------------------------------------------------------


 

(iii)                               the bonus the Executive would have received
if the Executive remained employed with the Company through the end of the bonus
performance period in which the Date of Termination occurs, which bonus, to the
extent bonuses are paid by the Company for such performance period, shall be
based on the Company’s performance in relation to the performance targets set
forth in the bonus plan applicable to the Executive (such amount to be
determined in good faith by the Compensation Committee), which shall be paid at
the end of such bonus performance period when the year-end performance of the
Company has been determined and bonuses otherwise would be payable to executives
in the ordinary course; and

(iv)                              payments equal to eighteen (18) months of the
premium cost for life insurance coverage (excluding supplemental life insurance
coverage) under the Company’s life insurance plan in effect for the Executive
immediately prior to the date of termination, payable over the Severance Period
at regular intervals in accordance with the Company’s customary payroll
procedures.

(d)                                 Survival.  The expiration or termination of
the Term shall not impair the rights or obligations of any party hereto, which
shall have accrued prior to such expiration or termination.

(e)                                  Mitigation of Damages.  In the event of any
termination of the Executive’s employment by the Company other than for
retirement or upon death or Disability, the Executive shall be required to seek
other employment to mitigate damages, and any employee benefits received by the
Executive from other full-time employment or self-employment shall be offset
against any obligation of the Company to provide benefits to the Executive
pursuant to this Section 5.

(f)                                    Other Employment Terminations.  The
Executive shall not be entitled to any payments or benefits under this Section 5
in the event of a termination of the Executive’s employment described in Section
4(a)(iii), 4(a)(vi), 4(a)(vii) or 4(a)(viii).

6.                                      Competition.

(a)                                  The Executive shall not, at any time during
the Term of this Agreement and for 24 months following the Date of Termination,
directly or indirectly engage in, have any equity interest in, or manage or
operate any person, firm, corporation, partnership or business (whether as
director, officer, employee, agent, representative, partner, security holder,
consultant or otherwise) that engages in any business which competes with any
business of the Company or any entity owned by the Company anywhere in the
world; provided, however, that the Executive shall be permitted to acquire a
passive stock or equity interest in such a business provided the stock or other
equity interest acquired is not more than five percent (5%) of the outstanding
interest in such business.

 

10

--------------------------------------------------------------------------------


 

(b)                                 During the Term of this Agreement and for 24
months following the Date of Termination, the Executive will not, and will not
permit any of his affiliates to, directly or indirectly, (i) recruit or
otherwise solicit or induce (or attempt to recruit or otherwise solicit or
induce) any employee of Rexnord to leave the employ of  Rexnord, or in any way
interfere with the relationship between Rexnord, on the one hand, and any
employee thereof, on the other hand, (ii) hire any person or entity who is or
any time was an employee of Rexnord until six (6) months after such individual’s
employment relationship with Rexnord has ended, or (iii) induce or attempt to
induce any customer, supplier, licensee or other business relation of Rexnord to
cease doing business with Rexnord, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation, on the one
hand, and Rexnord, on the other hand.

(c)                                  In the event terms of this Section 6 shall
be determined by any court of competent jurisdiction to be unenforceable by
reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it will be interpreted to extend only over the maximum period of time for which
it may be enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

7.                                      Nondisclosure of Proprietary
Information.

(a)                                  Except as required in the faithful
performance of the Executive’s duties hereunder or pursuant to Section 7(c), the
Executive shall, in perpetuity, maintain in confidence and shall not directly,
indirectly or otherwise, use, disseminate, disclose or publish, or use for his
benefit or the benefit of any person, firm, corporation or other entity any
confidential or proprietary information or trade secrets of or relating to
Rexnord, including, without limitation, information with respect to Rexnord’s
operations, processes, products, inventions, business practices, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees or other terms of employment, or deliver to any
person, firm, corporation or other entity any document, record, notebook,
computer program or similar repository of or containing any such confidential or
proprietary information or trade secrets.  The parties hereby stipulate and
agree that as between them the foregoing matters are important, material and
confidential proprietary information and trade secrets and affect the successful
conduct of the businesses of Rexnord (and any successor or assignee of Rexnord).

(b)                                 Upon termination of the Executive’s
employment with the Company for any reason, the Executive will promptly deliver
to the Company all correspondence, drawings, manuals, letters, notes, notebooks,
reports, programs, plans, proposals, financial documents, or any other documents
concerning Rexnord’s customers, business plans, marketing strategies, products
or processes.

 

11

--------------------------------------------------------------------------------


 

(c)                                  The Executive may respond to a lawful and
valid subpoena or other legal process but shall give the Company the earliest
possible notice thereof, shall, as much in advance of the return date as
possible, make available to the Company and its counsel the documents and other
information sought and shall assist such counsel in resisting or otherwise
responding to such process.

8.                                      Inventions.

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of Rexnord,
whether or not patentable, copyrightable, registrable as a trademark, or reduced
to writing, that the Executive may discover, invent or originate during the
Term, and for a period of 12 months thereafter, either alone or with others and
whether or not during working hours or by the use of the facilities of the
Company (“Inventions”), shall be the exclusive property of Rexnord.  The
Executive shall promptly disclose all Inventions to the Company, shall execute
at the request of the Company any assignments or other documents the Company may
deem necessary to protect or perfect its rights therein, and shall assist the
Company, at the Company’s expense, in obtaining, defending and enforcing the
Company’s rights therein.  The Executive hereby appoints the Company as his
attorney-in-fact to execute on his behalf any assignments or other documents
deemed necessary by the Company to protect or perfect Rexnord’s rights to any
Inventions.

9.                                      Injunctive Relief.

It is recognized and acknowledged by the Executive that a breach of the
covenants contained in Section 6, 7 or 8 will cause irreparable damage to
Rexnord and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate.  Accordingly, the Executive agrees that, in the event of a breach
of any of the covenants contained in Section 6, 7 or 8, in addition to any other
remedy which may be available at law or in equity, the Company will be entitled
to specific performance and injunctive relief.

10.                               Assignment and Successors.

The Company may assign its rights and obligations under this Agreement to any
entity, including any successor to all or substantially all the assets of the
Company, by merger or otherwise, and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
affiliates.  The Executive may not assign his rights or obligations under this
Agreement to any individual or entity.  This Agreement shall be binding upon and
inure to the benefit of the Company, the Executive and their respective
successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributes, devisees, and legatees, as applicable.

11.                               Governing Law.

This Agreement shall be governed by and construed in accordance with the
domestic laws of the state of New York without regard to the conflicts of laws
provisions or principles thereof that would cause the application of the laws of
any jurisdiction other than the state of New York.

 

12

--------------------------------------------------------------------------------


 

12.                               Validity.

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

13.                               Notices.

All notices, requests, consents and other communications hereunder to any party
hereto shall be deemed to be sufficient if contained in a written instrument and
shall be deemed to have been duly given when delivered in person, by telecopy,
by nationally-recognized overnight courier, or by first class registered or
certified mail, postage prepaid, addressed to such party at the address set
forth below or such other address as may hereafter be designated in writing by
the addressee to the addressor:

(i)            if to the Company, to:

Rexnord Corporation

4701 Greenfield Avenue
Milwaukee, WI 53214
Attention:  Patty Whaley

 

with copies to:
Rexnord Holdings, Inc.
c/o Apollo Management, L.P.
10250 Constellation Blvd, Suite 2900
Los Angeles, CA 90067
Fax:  (310) 843-1933

Attention:  Larry Berg

 

and

 

Rexnord Corporation

c/o Apollo Management, L.P.

9 West 57th Street, 43rd Floor

New York, NY 10019

Fax:  (212) 515-3288

Attention:  Steven Martinez

 

and

 

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, New York 10036

Fax:  (212) 326-2061

Attention:  John M. Scott, Esq.

 

13

--------------------------------------------------------------------------------


 

 

(ii)           if to the Executive, to the Executive’s home address on file with
the Company.

14.                               Counterparts.

This Agreement may be executed in several counterparts, including via facsimile
transmission, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

15.                               Entire Agreement.

The terms of this Agreement and the other agreements and instruments
contemplated hereby or referred to herein (collectively the “Related
Agreements”) are intended by the parties to be the final expression of their
agreement with respect to the employment of the Executive by the Company and may
not be contradicted by evidence of any prior or contemporaneous agreement or
understanding (all of which are superseded hereby), including, without
limitation, the Prior Agreement, the CIC Agreement and the Binding Term Sheet. 
The parties further intend that this Agreement and the Related Agreements shall
constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement and the Related
Agreements.

16.                               No Conflicts.

The Executive hereby represents and warrants that he is not a party to any
agreement or understanding, or subject to any court order, judgment, law or
regulation that would interfere with his ability to enter into this Agreement or
perform the services contemplated hereby.

17.                               Amendments; Waivers.

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
Company.  By an instrument in writing similarly executed, the Executive or a
duly authorized officer of the Company may waive compliance by the other party
or parties with any provision of this Agreement that such other party was or is
obligated to comply with or perform; provided, however, that such waiver shall
not operate as a waiver of, or estoppel with respect to, any other or subsequent
failure.  No failure to exercise and no delay in exercising any right, remedy,
or power hereunder preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.

18.                               No Inconsistent Actions.

The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement.  Furthermore, it is the intent of the parties hereto to act
in a fair and reasonable manner with respect to the interpretation and
application of the provisions of this Agreement.

 

14

--------------------------------------------------------------------------------


 

19.                               Construction.

This Agreement shall be deemed drafted equally by both the parties.  Its
language shall be construed as a whole and according to its fair meaning.  Any
presumption or principle that the language is to be construed against any party
shall not apply.  The headings in this Agreement are only for convenience and
are not intended to affect construction or interpretation.  Any references to
paragraphs, subparagraphs, sections or subsections are to those parts of this
Agreement, unless the context clearly indicates to the contrary.

20.                               Arbitration; Waiver of Jury Trial.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before an arbitrator in
New York, New York in accordance with the applicable rules of the American
Arbitration Association then in effect.  Judgment may be entered on the
arbitration award in any court having jurisdiction, provided, however, that the
Company shall be entitled to seek a restraining order or injunction in any court
of competent jurisdiction to prevent any continuation of any violation of the
provisions of Sections 6, 7 or 8 of the Agreement and the Executive hereby
consents that such restraining order or injunction may be granted without
requiring the Company to post a bond.  Only individuals who are (i) lawyers
engaged fulltime in the practice of law; and (ii) on the AAA register of
arbitrators shall be selected as an arbitrator.  Within 20 days of the
conclusion of the arbitration hearing, the arbitrator shall prepare written
findings of fact and conclusions of law.  It is mutually agreed that the written
decision of the arbitrator shall be valid, binding, final and non-appealable,
provided, however, that the parties hereto agree that the arbitrator shall not
be empowered to award punitive damages against any party to such arbitration. 
The arbitrator’s fees and expenses will be borne equally by each party.  In the
event that an action is brought to enforce the provisions of this Agreement
pursuant to this Section 20, each party shall pay its own attorney’s fees and
expenses regardless of whether in the opinion of the court or arbitrator
deciding such action there is a prevailing party.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL, INCLUDING TRIAL BY JURY, IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

21.                               Enforcement.

If any provisions of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar as possible in terms that are legal, valid and enforceable.

 

15

--------------------------------------------------------------------------------


 

22.                               Withholding.

The Company shall be entitled to withhold from any amounts payable under this
Agreement any federal, state, local or foreign withholding or other taxes or
charges which the Company is required to withhold.  The Company shall be
entitled to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

23.                               Employee Acknowledgement.

The Executive acknowledges that he has read and understands this Agreement, is
fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.

[Signature Pages Follow]

 

 

16

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written above.

 

 

REXNORD CORPORATION

 

 

 

 

 

 

By:

/s/ Michael N. Andrzejewski

 

 

 

Name: Michael N. Andrzejewski

 

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Robert A. Hitt

 

 

 

Name: Robert A. Hitt

 

 

 

Address:

 

 

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------